—Order unanimously affirmed without costs. Memorandum: Supreme Court, in its order denying defendants’ cross motion, stated that “defendants may renew their cross motion to compel the examination before trial of plaintiffs upon a demonstration by defendants that the discovery is, on the whole, insufficient to the defendants because of the lack of such examination, to properly apprise them of the details of the action against them”.
Under those circumstances, we conclude that Supreme Court did not abuse its discretion in denying defendants’ cross motion (see, Green v Kautex Machs., 112 AD2d 21; see also, Dunlap v United Health Servs., 189 AD2d 1072). (Appeal from Order of Supreme Court, Erie County, Gossel, J.—Discovery.) Present—Denman, P. J., Balio, Fallon and Davis, JJ.